[Cite as State v. Helfrich, 2018-Ohio-638.]




                       IN THE COURT OF APPEALS OF OHIO
                           THIRD APPELLATE DISTRICT
                                SENECA COUNTY


STATE OF OHIO,

        PLAINTIFF-APPELLEE,                    CASE NO. 13-17-30

        v.

ROBERT C. HELFRICH,                            OPINION

        DEFENDANT-APPELLANT.


STATE OF OHIO,

        PLAINTIFF-APPELLEE,                    CASE NO. 13-17-31

        v.

ROBERT C. HELFRICH,                            OPINION

        DEFENDANT-APPELLANT.


STATE OF OHIO,

        PLAINTIFF-APPELLEE,                    CASE NO. 13-17-32

        v.

ROBERT C. HELFRICH,                            OPINION

        DEFENDANT-APPELLANT.
Case No. 13-17-30, 13-17-31, 13-17-32




               Appeals from Tiffin-Fostoria Municipal Court
  Trial Court Nos. CRB 0200218 A, B, C, CRB 0200443, and CRB 0200444

                                Judgments Affirmed

                       Date of Decision: February 20, 2018




APPEARANCES:

       Dorothy L. Williams for Appellant

       Charles R. Hall, Jr. for Appellee




ZIMMERMAN, J.

       {¶1} This matter comes before us upon three consolidated appeals.

Defendant-Appellant, Robert C. Helfrich (“Helfrich”), appeals the judgments of the

Seneca County Tiffin Municipal Court denying his motion to seal the record of his

convictions. On appeal, Helfrich asserts that: 1) the trial court erred in making an

arbitrary ruling; 2) the trial court erred in ruling that Helfrich was not an eligible

offender for expungement; 3) the trial court abused its discretion in ruling that the

need of society to maintain the record outweighs the benefit to Helfrich by sealing

the record; 4) the trial court abused its discretion by ruling that Helfrich is not fully


                                          -2-
Case No. 13-17-30, 13-17-31, 13-17-32


rehabilitated; and 5) the trial court erred by basing its decision on an error of law.

For the reasons that follow, we affirm the ruling of the trial court.

                                          Factual Background

         {¶2} On March 3, 2002, Helfrich was suspected for shoplifting cigarettes

from a Kroger grocery store located in Tiffin, Ohio. (Case Number 02CRB218,

Doc. No. 1).1 Helfrich was detained by local law enforcement officers after a brief

foot chase, and six packs of cigarettes were located on his person. (Id.).

         {¶3} Helfrich was arrested for theft and taken to the police station for

questioning.2        (Id.).     During Helfrich’s interrogation, the officer questioning

Helfrich noticed that Helfrich had the odor of alcohol on his breath. (Id.). Because

Helfrich was only nineteen (19) years old at the time of this arrest, the officer asked

Helfrich if he had been drinking. (Id.). Helfrich admitted that he had been drinking

beer at a local bar. (Id.). Helfrich also told the officer that he was at Tiffin

University just prior to being arrested for the shoplifting charge. (02CRB444, Doc.

No. 1).

         {¶4} However, Helfrich had been expelled from Tiffin University on

February 5, 2002, and was informed by school officials that if he returned to school

property criminal charges for trespassing would be filed against him. (Id.). So, due



1
  For clarity, because this appeal is from three separate court cases, references to the record will be identified
by the Municipal Court docket number and the individual document number.
2
  Helfrich was advised of his Miranda rights before questioning commenced. (02CRB218, Doc. No. 1).

                                                       -3-
Case No. 13-17-30, 13-17-31, 13-17-32


to Helfrich’s admission that he was on Tiffin University’s property, the Tiffin police

department chose to investigate Helfrich’s presence on university property and

subsequently obtained evidence that Helfrich was, in fact, on Tiffin University’s

campus on March 3 and on March 6, 2002. (Id.; 02CRB443, Doc. No. 1).

                                          Procedural Background

           {¶5} On March 4, 2002, criminal charges were filed in the Tiffin Municipal

Court stemming from Helfrich’s shoplifting arrest. (02CRB218, Doc. No. 1).

Specifically, Helfrich was charged with: Underage Consumption, in violation of

R.C. 4301.632,3 a misdemeanor of the first degree, in case number 02CRB218A;

Theft, in violation of R.C. 2913.02(A)(1), a misdemeanor of the first degree, in case

number 02CRB218B; and Resisting Arrest, in violation of R.C. 2921.33(A), a

misdemeanor of the second degree, in case number 02CRB218C. (Id.). Helfrich

pled not guilty to all charges and the case was set for a jury trial. (02CRB218, Doc.

Nos. 4; 5). Thereafter, and on April 3, 2002, Helfrich appeared in the trial court and

changed his plea from “not guilty” to “no contest” to the Underage Consumption

and Theft charges. (02CRB218, Doc. No. 9). Because Helfrich entered “no

contest” pleas to the charges of Underage Consumption and Theft, the prosecutor

dismissed the Resisting Arrest charge. (Id.). Helfrich was found guilty by the trial

court of the Underage Consumption charge and was ordered to pay a fine of $150,



3
    While R.C. 4301.632 has been repealed, it was the statute in effect at the time Helfrich was arrested in 2002.

                                                        -4-
Case No. 13-17-30, 13-17-31, 13-17-32


plus court costs. He also received a suspended jail sentence of thirty (30) days.

(Id.). Helfrich was also placed on probation for a period of one year. (Id.). The

trial court also found Helfrich guilty of the Theft charge and he was ordered to pay

a fine of $15 plus court costs. (Id.).

       {¶6} On May 2, 2002, two additional and separate criminal cases were filed

against Helfrich in the Tiffin Municipal Court.          (02CRB443, Doc. No. 1;

02CRB444, Doc. No. 1). These charges stemmed from Helfrich’s trespasses on

Tiffin University’s property on March 3rd and March 6th, 2002. (Id.). Helfrich was

charged in each case with Criminal Trespass, in violation of R.C. 2911.21(A),

misdemeanors of the fourth degree. (Id.). Helfrich entered a plea of “not guilty” to

the Criminal Trespass charge in case number 02CRB443 on May 16, 2002.

(02CRB443, Doc. No. 4). On June 6, 2002, Helfrich entered a plea of “not guilty”

to the Criminal Trespass charge in case number 02CRB444. (02CRB444, Doc. No.

5).

       {¶7} However, on August 1, 2002, Helfrich changed his pleas of “not guilty”

to “no contest” in both trespassing cases in the trial court. (02CRB443, Doc. No.

12; 02CRB444, Doc. No. 10). As a result, Helfrich was found guilty by the trial

court in both cases and sentenced to a fine of $150, and ordered to pay court costs

in Case No. 02CRB443. (02CRB443, Doc. No. 12; 02CRB444, Doc. No. 10). The

trial court also ordered Helfrich to serve thirty (30) days in jail, consecutive to any


                                         -5-
Case No. 13-17-30, 13-17-31, 13-17-32


other misdemeanor jail time, with such jail term being conditionally suspended.

(Id.). In case number 02CRB444, Helfrich was ordered to pay court costs, and

sentenced to serve thirty (30) days in jail, consecutive to any other misdemeanor jail

time, with such sentence also being suspended. (02CRB444, Doc. No. 10).

       {¶8} Approximately fifteen (15) years later, on June 9, 2017, Helfrich filed

a motion in the trial court to seal the records of his convictions in all of his Tiffin

Municipal Court cases. (02CRB218, Doc. No. 11; 02CRB443, Doc. No. 14;

02CRB444, Doc. No. 12). On July 6, 2017, the State of Ohio (Appellee herein)

filed its objection to Helfrich’s request. (02CRB218, Doc. No. 13; 02CRB443, Doc.

No. 16, 02CRB444, Doc. No. 14). Specifically, the State of Ohio argued that

Helfrich was not an “eligible offender” under R.C. 2953.32, which therefore

precluded the sealing of his convictions. (Id.).

       {¶9} A hearing on Helfrich’s motions to seal was held in the Tiffin Municipal

Court on July 10, 2017, and on the September 11, 2017 the trial court denied

Helfrich’s motions, ruling that: “[b]ased upon review of said case the Court finds

that the Defendant does not qualify pursuant to ORC. [sic] and therefore said motion

is DENIED.” (02CRB218, Doc. No. 12; 02CRB443, Doc. No. 15; 02CRB444, Doc.

No. 13).

       {¶10} On October 11, 2017, Helfrich filed an appeal from the Tiffin

Municipal Court’s denial of his motion to seal his record. (02CRB218, Doc. No.


                                         -6-
Case No. 13-17-30, 13-17-31, 13-17-32


16; 02CRB443, Doc. No. 19; 02CRB444, Doc. No. 18). On appeal, Helfrich asserts

the following assignments of error for review:

                      ASSIGNMENT OF ERROR NO. I

       THE TRIAL COURT ERRED IN MAKING A RULING THAT
       APPEARS TO BE ARBITRARY WITH NO STATED
       FOUNDATION FOR SAME.

                      ASSIGNMENT OF ERROR NO. II

       THE TRIAL COURT ERRED IN APPARENTLY RULING
       THAT APPELLANT IS NOT AN ELIGIBLE OFFENDER.

                      ASSIGNMENT OF ERROR NO. III

       THE TRIAL COURT ABUSED ITS DISCRETION IN
       APPARENTLY RULING THAT SOME UNDISCLOSED NEED
       OF SOCIETY TO MAINTAIN THE RECORD AS PUBLIC
       [SIC] OUTWEIGHS THE BENEFIT TO APPELLANT OF
       SEALING THE RECORD.

                      ASSIGNMENT OF ERROR NO. IV

       THE TRIAL COURT ABUSED ITS DISCRETION IN
       APPARENTLY RULING THAT APPELLANT IS NOT FULLY
       REHABILITATED.

                      ASSIGNMENT OF ERROR NO. V

       THE TRIAL COURT ERRED IN RULING BASED ON AN
       ERROR OF LAW: NAMELY THAT THE SEALING OF
       RECORDS IS CHANGING HISTORY.

       {¶11} For ease of analysis, we choose to address Helfrich’s assignments of

error out of order.



                                        -7-
Case No. 13-17-30, 13-17-31, 13-17-32


                       Appellant’s Second Assignment of Error

       {¶12} In his second assignment of error, Helfrich asserts that the trial court

erred by ruling that he was not an eligible offender to have his records sealed.

Specifically, Helfrich argues that the trial court’s determination that Helfrich “does

not qualify pursuant to ORC” suggests that Helfrich is not an eligible offender to

have his records sealed, and such ruling was an error of law. For the reasons that

follow, we disagree.

                                 Standard of Review

       {¶13} “The sealing of records of conviction, like expungement, is an act of

grace created by the state, and so is a privilege, not a right.” State v. Tauch, 10th

Dist. Franklin No. 13AP-327, 2013-Ohio-5796, ¶ 7 citing State v. Dominy, 10th

Dist. Franklin No. 13AP-124, 2013-Ohio-3744, ¶ 5. As such, sealing should only

be granted when all the requirements for eligibility are met. Id. “If an applicant is

not an eligible offender, the trial court lacks jurisdiction to grant the application.”

Id. “[A]n order sealing the record of one who is not an eligible offender is void for

lack of jurisdiction and may be vacated at any time. Id. “[W]hether an applicant is

considered an eligible offender is an issue of law for a reviewing court to decide de

novo.” State v. Weiss, 10th Dist. Franklin No. 14AP-957, 2015-Ohio-3015, ¶ 5.




                                         -8-
Case No. 13-17-30, 13-17-31, 13-17-32


                            Relevant Statutory Authority

       {¶14} Under Ohio law, “‘two different statutes relate to the sealing of court

documents – R.C. 2953.32, for sealing of records after conviction, and R.C.

2953.52, for sealing after disposition other than conviction.’” In re Application for

the Sealing of the Records of A.H., 10th Dist. Franklin No. 15AP-555, 2016-Ohio-

5530, 60 N.E.3d 60, ¶ 11 quoting State ex rel. Cincinnati Enquirer v. Lyons, 140

Ohio St.3d 7, 2014-Ohio-2354, 14 N.E.3d 989, ¶ 16. Because Helfrich only

petitioned the trial court to seal the record of his convictions, we will analyze this

assignment of error with guidance from the statutory language contained in R.C.

2953.32.

       R.C. 2953.32 provides, in its relevant part:

       (A)(1) Except as provided in section 2953.61 of the Revised Code, an
       eligible offender may apply to the sentencing court if convicted in this
       state, or to a court of common pleas if convicted in another state or in
       a federal court, for the sealing of the record of the case that pertains
       to the conviction. * * *

       (B) Upon the filing of an application under this section, the court shall
       set a date for a hearing and shall notify the prosecutor for the case of
       the hearing on the application. The prosecutor may object to the
       granting of the application by filing an objection with the court prior
       to the date set for the hearing. The prosecutor shall specify in the
       objection the reasons for believing a denial of the application is
       justified. The court shall direct its regular probation officer, a state
       probation officer, or the department of probation of the county in
       which the applicant resides to make inquiries and written reports as
       the court requires concerning the applicant. The probation officer or
       county department of probation that the court directs to make inquiries
       concerning the applicant shall determine whether or not the applicant

                                         -9-
Case No. 13-17-30, 13-17-31, 13-17-32


      was fingerprinted at the time of arrest or under section 109.60 of the
      Revised Code. If the applicant was so fingerprinted, the probation
      officer or county department of probation shall include with the
      written report a record of the applicant's fingerprints. If the applicant
      was convicted of or pleaded guilty to a violation of division (A)(2) or
      (B) of section 2919.21 of the Revised Code, the probation officer or
      county department of probation that the court directed to make
      inquiries concerning the applicant shall contact the child support
      enforcement agency enforcing the applicant's obligations under the
      child support order to inquire about the offender's compliance with
      the child support order.

      (C)(1) The court shall do each of the following:
      (a) Determine whether the applicant is an eligible offender or
      whether the forfeiture of bail was agreed to by the applicant and the
      prosecutor in the case. If the applicant applies as an eligible offender
      pursuant to division (A)(1) of this section and has two or three
      convictions that result from the same indictment, information, or
      complaint, from the same plea of guilty, or from the same official
      proceeding, and result from related criminal acts that were committed
      within a three-month period but do not result from the same act or
      from offenses committed at the same time, in making its
      determination under this division, the court initially shall determine
      whether it is not in the public interest for the two or three convictions
      to be counted as one conviction. If the court determines that it is not
      in the public interest for the two or three convictions to be counted as
      one conviction, the court shall determine that the applicant is not an
      eligible offender; if the court does not make that determination, the
      court shall determine that the offender is an eligible offender.
      (b) Determine whether criminal proceedings are pending against the
      applicant;
      (c) If the applicant is an eligible offender who applies pursuant to
      division (A)(1) of this section, determine whether the applicant has
      been rehabilitated to the satisfaction of the court;
      (d) If the prosecutor has filed an objection in accordance with
      division (B) of this section, consider the reasons against granting the
      application specified by the prosecutor in the objection;
      (e) Weigh the interests of the applicant in having the records
      pertaining to the applicant's conviction or bail forfeiture sealed against


                                        -10-
Case No. 13-17-30, 13-17-31, 13-17-32


        the legitimate needs, if any, of the government to maintain those
        records. * * *

(Emphasis added). R.C. 2953.32.

        {¶15} To determine whether Helfrich is an “eligible offender,” pursuant to

R.C. 2953.32, we look to the definition of “eligible offender” set forth in R.C.

2953.31(A), which, in its pertinent part, provides:

        “Eligible offender” means anyone who has been convicted of an
        offense in this state or any other jurisdiction and who has not more
        than one felony conviction, not more than two misdemeanor
        convictions, or not more than one felony conviction and one
        misdemeanor conviction in this state or any other jurisdiction. When
        two or more convictions result from or are connected with the same
        act or result from offenses committed at the same time, they shall be
        counted as one conviction. When two or three convictions result from
        the same indictment, information, or complaint, from the same plea of
        guilty, or from the same official proceeding, and result from related
        criminal acts that were committed within a three-month period but do
        not result from the same act or from offenses committed at the same
        time, they shall be counted as one conviction, provided that a court
        may decide as provided in division (C)(1)(a) of section 2953.32 of the
        Revised Code that it is not in the public interest for the two or three
        convictions to be counted as one conviction. * * *4

(Emphasis added). R.C. 2953.31(A).

        {¶16} Before a trial court exercises discretion in determining whether the

statutory criteria permits sealing a record of conviction, the applicant must “first

cross the threshold of statutory eligibility,” pursuant to R.C. 2953.32(C)(1)(a). State



4
 The remaining section of R.C. 2953.31(A) addresses minor misdemeanor convictions that do not count as
convictions affecting eligibility under this section. However, since Helfrich has no minor misdemeanor
convictions, we omit that statutory language from this opinion for the purposes of judicial economy.

                                                -11-
Case No. 13-17-30, 13-17-31, 13-17-32


v. V.M.D., 148 Ohio St.3d 450, 2016-Ohio-8090, 71 N.E.3d 274, ¶ 13 quoting State

v. Hamilton, 75 Ohio St.3d 636, 639, 1996-Ohio-440, 665 N.E.2d 669.

Accordingly, a trial court must first determine whether an applicant is an eligible

offender, pursuant to R.C. 2953.32(C)(1). Id. at ¶ 14.

                                                Analysis

        {¶17} Initially, we note that Helfrich and the State of Ohio refer to “first

offender”5 and “eligible offender” interchangeably in their arguments. However,

the Ohio Supreme Court has determined that “‘the statutory law in effect at the time

of the filing of a R.C. 2953.32 application to seal a record of a conviction is

controlling.’” Id. at ¶ 6 quoting State v. LaSalle, 96 Ohio St.3d 178, 2002-Ohio-

4009, 772 N.E.2d 1172, paragraph two of the syllabus. Thus, while some appellate

courts may have used “first offender” and “eligible offender” interchangeably, we

must apply the controlling law in effect at the time Helfrich filed his application to

seal his records. Accordingly, we will analyze Helfrich’s argument to determine

whether he is an “eligible offender” under R.C. 2953.31(A). See generally, Dominy,

10th Dist. Franklin No. 13AP-124, 2013-Ohio-3744, ¶ 5.




5
  A prior version of R.C. 2953.31, in effect until September 27, 2012, discussed the sealing of records for
“first offenders.” However, on September 28, 2012, the Ohio legislature revised R.C. 2953.31(A), changing
the legal standard from “first offender” to “eligible offender.” See, Dominy, 10th Dist. Franklin No. 13AP-
124, 2013-Ohio-3744, ¶ 5.


                                                  -12-
Case No. 13-17-30, 13-17-31, 13-17-32


       {¶18} Helfrich argues that because he committed his four misdemeanor

charges during a three-day span, all four (misdemeanor convictions) are connected

by the same act or resulted from offenses committed at the same time, and therefore,

should be counted as only one misdemeanor conviction. We find such interpretation

of R.C. 2953.31(A) misplaced.

       {¶19} In determining whether Helfrich’s convictions are to be counted as one

conviction pursuant to R.C. 2953.31(A), we must review the language of the statute

and apply the rules of statutory construction to analyze the relevant portions of the

eligible offender definition. See generally, Tauch, 10th Dist. Franklin No. 13AP-

327, 2013-Ohio-5796, ¶¶ 8-11.

       When two or more convictions result from or are connected with the
             same act * * * they shall be counted as one conviction.

       {¶20} In analyzing this initial portion of R.C. 2953.31(A), we note that “the

‘same act’ plainly refers to the ‘same conduct.’” State v. Pariag, 137 Ohio St.3d

81, 2013-Ohio-4010, 988 N.E.2d 401, ¶ 16.           Helfrich argues that his four

convictions resulted from or were connected with one act: living with his “frat

brothers” for two weeks after he was dismissed from Tiffin University. Our review

of the record reveals that his four misdemeanor convictions did not result from or

were not connected to living with his frat brothers. When arrested for shoplifting

on March 3, 2002, Helfrich admitted to trespassing on Tiffin University’s property;

stealing cigarettes from Kroger’s; and drinking alcohol while under the legal

                                        -13-
Case No. 13-17-30, 13-17-31, 13-17-32


drinking age of twenty-one (21), all on that same date. These acts ultimately

resulted in three convictions in two separate criminal proceedings in the Tiffin

Municipal Court.

       {¶21} Nevertheless, on March 6, 2002, Helfrich trespassed again on Tiffin

University’s campus after appearing in the trial court on March 4, 2002 for his

arraignment on the charges that stemmed from his March 3, 2002 arrest for

shoplifting. Helfrich’s trespass of March 6th resulted in a new criminal case and a

subsequent separate conviction against him in the Tiffin Municipal Court.

       {¶22} In our review, Helfrich’s conduct on March 3rd was not connected to

his conduct of March 6th. We find that Helfrich’s convictions from trespassing on

the Tiffin University campus occurred on separates dates, and are unrelated to his

theft and underage drinking convictions. While Helfrich’s framing of his conduct

as being one continuous act of “frat life” is trying to be clever, we are not persuaded

by such characterization of the facts present in this case. Thus, we find this initial

portion of our “eligible offender” analysis inapplicable under the facts presented.

    When two or more convictions result from or are connected * * * offenses
      committed at the same time, they shall be counted as one conviction.

       {¶23} As previously discussed, Helfrich committed and was convicted of

three misdemeanor crimes stemming from his behavior on March 3, 2002. Helfrich

subsequently committed and was convicted of one misdemeanor crime stemming

from his actions on March 6, 2002. Thus, Helfrich’s crimes and acts were clearly

                                         -14-
Case No. 13-17-30, 13-17-31, 13-17-32


separated by the span of three days. See generally, State v. Derugen, 110 Ohio

App.3d 408, 411, 674 N.E.2d 719 (3rd Dist. 1996) (Holding that convictions of drug

abuse, possessing criminal tools, theft, falsification, and obstructing official

business did not meet the statutory criteria contained within R.C. 2953.31 and R.C.

2953.32 as the offenses were separate and unrelated, even though some of the

offenses had been committed on the same date).

          {¶24} Thus, in our analysis of this portion of the “eligible offender” statutory

language, Helfrich had, at a minimum, two separate misdemeanor convictions from

the Tiffin Municipal Court for purposes of the sealing statute. And, because

Helfrich testified (at his sealing of records hearing) that he had a criminal conviction

for possession of drug paraphernalia from the Portsmouth Municipal Court in 2003,

his three “consolidated” convictions made him ineligible for having his records

sealed under R.C. 2953.31 and R.C. 2953.32 by the trial court. (See 07/10/2017 Tr.

at 8).6

                       When two or three convictions result from * * *.

          {¶25} Lastly, we look to the “eligible offender” statutory language contained

in R.C. 2953.31(A), addressing convictions resulting from acts that were committed

at the same time. In Helfrich’s argument, it is evident to us that he is attempting to

combine the requirements from this portion of the statute with the requirements of


6
 Helfrich testified at his hearing on his motion to seal records that he had a criminal conviction for possession
of drug paraphernalia in the Portsmouth Municipal Court.

                                                     -15-
Case No. 13-17-30, 13-17-31, 13-17-32


the previous portion (that we addressed above) to support his contention that he only

had one conviction from the trial court. Such construction is not permissible,

because the language of the statute is clear and unambiguous, and, as a result, we

must apply the statute as written. State v. J.M., 148 Ohio St.3d 113, 2016-Ohio-

2803, 69 N.E.3d 642, ¶ 12 citing Risner v. Ohio Dept. of Nat. Resources, Ohio Div.

of Wildlife, 144 Ohio St.3d 278, 2015-Ohio-3731, 42 N.E.3d 718, ¶ 12; see also

Boley v. Goodyear Tire & Rubber Co., 125 Ohio St.3d 510, 2010-Ohio-2550, 929

N.E.2d 448, ¶ 20. Thus, because the statute clearly indicates that such criteria

contained in this portion of R.C. 2953.31(A) only applies to two or three

convictions, an offender having more than two or three convictions would not be

eligible for the exception criteria contained in this particular section of R.C.

2953.31(A).

       {¶26} In the case before us, Helfrich came to the Tiffin Municipal Court

seeking to have four convictions sealed. Because the statutory language indicates

that only two or three convictions are subject to this portion of analysis under R.C.

2953.31(A), we find that Helfrich did not meet the statutory requirement for this set

of exceptions to apply. Thus, we agree with the trial court that Helfrich was not an

“eligible offender” for purposes of the sealing statute.

       {¶27} Accordingly, because Helfrich was unable to establish himself as an

eligible offender (the first requirement of the sealing statute pursuant to R.C.


                                         -16-
Case No. 13-17-30, 13-17-31, 13-17-32


2953.32(C)(1)), the trial court did not err in finding that Helfrich did not meet the

statutory requirements to have his records sealed.7

         {¶28} Accordingly, we overrule Helfrich’s second assignment of error.

            Appellant’s First, Third, Fourth, and Fifth Assignments of Error

         {¶29} As the trial court correctly held that Helfrich was not an “eligible

offender” pursuant to R.C. 2953.31 and R.C. 2953.32, it was without jurisdiction to

exercise discretion and rule on the merits of Helfrich’s motion. Thus, by finding

that Helfrich was not an “eligible offender” to have his record of convictions sealed,

Helfrich’s first, third, fourth, and fifth assignments of error are therefore rendered

moot.

         {¶30} Having found no error prejudicial to Helfrich herein in the particulars

assigned and argued, we overrule Helfrich’s second assignment of error and moot

Helfrich’s first, third, fourth, and fifth assignments of error. Accordingly, we affirm

the judgments of the Tiffin Municipal Court.

                                                                                    Judgments Affirmed

WILLAMOWSKI, P.J., and PRESTON, J., concur.

7
  In ruling that the trial court did not err in finding Helfrich statutorily ineligible, we acknowledge that after
the trial court issued its ruling on Helfrich’s motion to seal his records, the Portsmouth Municipal Court
granted his motion to seal his convictions in that court. However, we note that the Portsmouth Municipal
Court judgment entry, as an attachment to a motion for reconsideration of a final judgment, is not properly
before us, as a motion to reconsider a final judgment is a nullity. See Pitts v. Ohio Dept. of Transp., 67 Ohio
St.2d 378, 423 N.E.2d 1105 (1981), paragraph two of the syllabus; Consol. Rail Corp. v. Forest Cartage Co.,
68 Ohio App.3d 333, 340, 588 N.E.2d 263 (8th Dist.1990). Additionally, even if we were able to consider
the motion and entry, we note that Portsmouth Municipal Court may have improperly analyzed Helfrich’s
request to seal his conviction under R.C. 2953.52, which only applies to sealing records other than
convictions. We accordingly disregard the motion for reconsideration and its attachments as not properly a
part of the record.

                                                      -17-